Title: From Thomas Jefferson to Angelica Schuyler Church, 15 February 1789
From: Jefferson, Thomas
To: Church, Angelica Schuyler



Paris Feb. 15. 1789.

I send you, my dear Madam, the letter to the lady you desired, and leave you at liberty to use it or not, as you find most agreeable  when you shall be at New York. You are not a stranger to the distance which has been established between her and the societies of that place. The cause of this was communicated to me from thence for the first time. I was tolerably intimate with her here, saw nothing which could preadmonish me of what has followed there, and announced her amability and simplicity as I saw them. If you find, when there, that her acquaintance will be convenient, I am persuaded you will be pleased with it.
I am sorry, my dear friend, you go so soon as March. In truth it is a month too soon, and the most disagreeable month possible to be passed at sea. About the middle of April the winds cease, and the weather becomes mild and settled, like your own temper. Madame de Corny tells me you will return in September. Still an error of a month. But your friends at New York will tell you that October and November are a better season for the sea than September. I cherish your happiness too much not to feel pain for the uneasy moments which the boisterous equinoctial months will give you.
I fear my departure will be later than I expected. I now learn there was no Congress when my letters, asking leave, would arrive, and that there would be none till the commencement of the new government in March. I may not receive my permission then till May. But still I shall return in October, and return with infinitely more pleasure if it can be in your company. I shall need your solace. You will be coming to your most cherished objects, I shall be leaving mine. The advantages then of our society will be entirely on my side. My daughters are perfectly well and join me in an affectionate remembrance of you. Present us all to our little friend Kitty. Accept abundance of thanks for the good tea you were so kind as to send by Dr. Bayley, and give always a warm corner in your recollection to him who has the honor to be with sentiments of the most sincere respect & attachment Dear Madam Your most obedient & most humble servt.,

Th: Jefferson

